DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.

Response to Amendment
Claims 1-4, 8, 10, 11, 23 and 24 are pending in the application.  Claims 5-7, 9, and 12-22 have been canceled.  Claim 1 has been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 10, 11, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to recite that the construct further comprises at least one knotless fixation device, wherein the single strand is secured to one of the at least one knotless fixation device, and wherein the spreadable, tensionable web is spread over soft tissue to fixate and uniformly compress the soft tissue, and wherein the spreadable, tensionable web is secured to others of the at least one knotless fixation device.  It unclear whether there is a single knotless fixation device, or more than one knotless fixation device.  There is not antecedent basis in the claim for “one of the at least one” and  “others of the at least one knotless fixation device.”  The Examiner requires clarification of this language.  Appropriate correction is required.  
Claims 2-4, 8, 10, 11, 23, and 24 are all dependent on rejected claim 1, thus are also rendered indefinite.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2008/0058867 A1) in view of Adams et al. (US 2017/0095324 A1) and Ball et al. (US 2008/0188936 A1) (“Ball”).
Regarding claims 1 and 2, Dean discloses (Figures 7, 8, 12-14) a surgical construct (10) capable of being used in knotless tissue repair comprising: a single strand (12) bifurcated into a first peripheral strand and a second peripheral strand (at 16, 16); and at least one knotless fixation device (screw 51) that secures to the strand, wherein the single strand is secured to one of the at least one knotless fixation device (screw 51).  Dean further discloses that the first peripheral strand (16) and the second peripheral strand (16) comprise other knotless fixation devices (18; paragraph 0051).  Dean discloses a plurality of apertures (15a-15d) that are configured to couple to sutures/suture anchors/staples/tacks/other mechanical fasteners to facilitate secure connections (paragraphs 0052, 0070) to accommodate the selective attachment of the construct across soft tissue of a determined length (paragraph 0050).  Dean discloses that the construct may be comprised of any of a number of materials that are appropriate for use in the human body and provide the desired flexibility, elasticity or rigidity for a particular application. Examples of materials that may be used to construct the construct include, but are not limited to, polyethylene, an orthopedic plastic manufactured under the trade name DELRIN, bioabsorbable materials, and biologic materials, and/or combinations of these materials. Ideally, the construct has a cross section adapted for non-injurious contact with the injured tissue to minimize the possibility of cutting or otherwise further injuring the tissue, and furthermore having a minimal thickness to reduce the volume of the device when in place in the body. The particular thickness and width in cross-sectional shape of the construct may be varied with the material that is used in order to provide the requisite strength for a given application. It is believed that this element of design will be known to those of ordinary skill in the art in light of the present disclosure (paragraph 0042).
However, Dean fails to disclose that each of the first peripheral strand and the second peripheral strand is a suture or suture tape.  Dean fails to explicitly disclose at least one filament coupled to the first and second peripheral strands, the at least one filament passing through or around the first and second peripheral strands a plurality of times and at multiple locations, to form a spreadable, tensionable web extending between the first and second peripheral strands, the spreadable, tensionable web having a triangular configuration, and wherein, when the first peripheral strand and the second peripheral strand are separated and pulled apart, the at least one filament forms the spreadable, tensionable web with the triangular configuration that is spread over soft tissue to fixate and uniformly compress the soft tissue.
In the same field of endeavor, Adams teaches (Figure 26B) a suture tape (704) formed into two strands in a knotless fixation soft tissue repair.  Adams teaches that suture tape is a material that is selected based on surgeon’s preference due to it being a material that best restores joint kinematics of the joint being repaired (paragraph 0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first peripheral strand and the second peripheral strand to be formed of suture tape.  This modification would provide peripheral strands formed of a material that best restores joint kinematics of the joint being repaired (Adams, paragraph 0029).
In the same field of endeavor, Ball teaches (Figures 20A-20C) that a spreadable, tensionable web can be formed through eyelets (386, 388) of reinforcing portions (384, 390) of a surgical construct.  Ball teaches that the spreadable, tensionable web distributes loads over a greater area of tissue (paragraphs 0132-0134).  Ball teaches that the web is formed by passing at least one filament (392) through eyelets (386, 388) a plurality of times at multiple locations.  Ball teaches that when the reinforcing portions (384, 390) are pulled apart, the filament forms the spreadable, tensionable web (paragraph 0133).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the construct taught by Dean in view of Adams to comprise at least one filament coupled to the first and second peripheral strands, the at least one filament passing through the disclosed openings in the first and second peripheral strands a plurality of times and at multiple locations, to form a spreadable, tensionable web extending between the first and second peripheral strands, the spreadable, tensionable web having a triangular configuration (due to the bifurcation of the single strand into the first and second peripheral strands), and wherein, when the first peripheral strand and the second peripheral strand are separated and pulled apart, the at least one filament forms the spreadable, tensionable web with the triangular configuration that is spread over soft tissue to fixate and uniformly compress the soft tissue, as taught by Ball.  This modification would distribute loads on the construct over a greater area of tissue (Ball, paragraph 0132) and would distribute any load applied to the first and second peripheral strands along the full length of the at least one filament, and since the filament can slip within the eyelets, the load direction can be changed in either direction (Ball, paragraph 0134).
Regarding claim 3, Dean as modified by Adams and Ball teaches (Dean, Figures 7 and 8) that the first peripheral strand (16) and the second peripheral strand (16) extend in a first direction, and the second peripheral strand is separate from the first peripheral strand and extending in a plane laterally spaced from the first peripheral strand.
Regarding claim 4, Dean as modified by Adams and Ball teaches that the at least one filament (392) extends in a second direction (laterally between that peripheral strands) which is different from the first direction.
Regarding claim 8, Dean as modified by Adams and Ball teaches (Dean, Figure 7; Ball, Figures 20A-20C) the at least one filament (392) passes through the first peripheral strand (at 15a in Figure 7 of Dean), extends to the second peripheral strand, passes through the second peripheral strand (at 15c in Figure 7 of Dean), back to the first peripheral strand, passes through the first peripheral strand (at 15b in Figure 7 of Dean) and then back to the second peripheral strand (to 15d in Figure 7 of Dean), for the plurality of times (as modified by Ball).
Regarding claim 10, Dean as modified by Adams and Ball teaches that the at least one filament (392) forms at least one loop extending between the first peripheral strand and the second peripheral strand (Ball, paragraph 0134).
Regarding claim 11, Dean as modified by Adams and Ball teaches the at least one filament (392) is securely fixed to at least one of the first and second peripheral strands by a knot (398; Ball, paragraph 0133).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2008/0058867 A1) in view of Adams et al. (US 2017/0095324 A1) and Ball et al. (US 2008/0188936 A1) (“Ball”) as applied to claim 1 above, and further in view of Sullivan (US 2013/0096611 A1).
Regarding claim 23, Dean in view of Adams and Ball teaches that the surgical construct may be comprised of any of a number of materials that are appropriate for use in the human body and provide the desired flexibility, elasticity or rigidity for a particular application (Dean, paragraph 0042).  However, the combined teaching fails to explicitly teach that each of the first peripheral strand and the second peripheral strand is
formed of ultrahigh molecular weight polyethylene.
In the same field of endeavor, Sullivan teaches that a strand (80) formed of an ultrahigh molecular weight polyethylene (UHMWPE) is a preferred material as
this material is an advanced, high-strength fiber material (paragraph 0129).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify each of the first peripheral strand
and the second peripheral strand to be formed of ultrahigh molecular weight
polyethylene, as taught by Sullivan, because it is an advanced, high-strength synthetic fiber material (Sullivan, paragraph 0129). 
Regarding claim 24, Dean in view of Adams and Ball teaches that the surgical construct may be comprised of any of a number of materials that are appropriate for use in the human body and provide the desired flexibility, elasticity or rigidity for a particular application (Dean, paragraph 0042).  However, the combined teaching fails to explicitly teach that each of the first peripheral strand and the second peripheral strand consists essentially of ultrahigh molecular weight polyethylene.
In the same field of endeavor, Sullivan teaches that a strand (80) formed of an ultrahigh molecular weight polyethylene (UHMWPE) is a preferred material as
this material is an advanced, high-strength fiber material (paragraph 0129).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify each of the first peripheral strand
and the second peripheral strand to consist essentially of ultrahigh molecular weight
polyethylene, as taught by Sullivan, because it is an advanced, high-strength synthetic fiber material (Sullivan, paragraph 0129). 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8, 10, 11, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771